ACCEPTED
                                                                                                      03-15-00083-CV
                                                                                                              7724506
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS

                STATE BAR OF TEXAS                                                               11/6/2015 2:32:42 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK




                                                                                  FILED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           11/6/2015 2:32:42 PM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
Office of the Chief Disciplinary Counsel

November 6, 2015                                     By Electronic Filing

Mr. Jeffrey D. Kyle, Clerk
Third District Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547

Re:     No. 03-15-00083-CV; Craig A. Washington v. Commission for Lawyer
        Discipline

Dear Mr. Kyle:

Please be advised that the undersigned attorney, Cynthia Canfield Hamilton, will
present oral argument for the Appellee on December 16, 2015.

Please feel free to contact me at (512) 427-1349 if you have questions.

Thank you for your assistance.

Sincerely,

/s/ Cynthia Canfield Hamilton
Cynthia Canfield Hamilton
Senior Appellate Counsel

c:      Mr. Michael A. Stafford, Ms. Katharine Davis, Mr. John MacVane
        Gardere Wynne Sewell, LLP
        1000 Louisiana, Suite 3400, Houston, TX 77002-5011
        (By Electronic Service)




     P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167